390 U.S. 203 (1968)
FORGETT
v.
UNITED STATES.
No. 861.
Supreme Court of United States.
October Term, 1965.
Decided March 4, 1968.
ON PETITION FOR REHEARING.
Charles J. Irwin, Eugene Gressman and Arthur L. Abrams on the petition for rehearing.
PER CURIAM.
The petition for rehearing is granted, the order of February 28, 1966, denying certiorari is vacated, the petition for a writ of certiorari to the United States Court of Appeals for the Sixth Circuit is granted, the judgment of that court is vacated, and the case remanded for further consideration in the light of Haynes v. United States, ante, p. 85.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.